Title: From Thomas Jefferson to John Armstrong of New York, 20 July 1804
From: Jefferson, Thomas
To: Armstrong, John (of New York)


               
                  
                     Dear Sir
                  
                  Washington July 20. 04.
               
               I inclose you a letter for mr Cathalan our Commercial agent at Marseilles, a great wealthy and cautious merchant, whose father first and himself since has been our Consul at that place near thirty years, and is a most zealous servant. the letter covers a bill of exchange and I will pray you to put it into the post office on your arrival at Paris. wishing for yourself and family a prosperous & pleasant passage, which the season promises I pray you to accept my salutations and assurances of great esteem and respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I recommend to your attentions my long-tried friend M. Dupont de Nemours, who will certainly call on you. he is one of the ablest men in France as you will see by his writings, an extremely amiable and warm hearted one and has ever been one of the most zealous friends of the US. I reposed great confidence in him in the affair of Louisiana.
               
            